J-A29018-15



                                2016 PA Super 122

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                           Appellee

                      v.

LEON DATAWN FORD,

                           Appellant                  No. 1669 WDA 2014


         Appeal from the Judgment of Sentence September 15, 2014
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0003273-2013


BEFORE: FORD ELLIOTT, P.J.E., BOWES AND MUSMANNO, JJ.

OPINION BY BOWES, J.:                                      FILED JUNE 14, 2016

       Leon DaTawn Ford appeals from the judgment of sentence of a

determination of guilt without further penalty after the court found him

guilty of summary violations of 75 Pa.C.S. § 3323, failure to stop at a stop

or yield sign, and 75 Pa.C.S. § 3714, careless driving. After careful review,

we affirm.

       The Commonwealth initially charged Appellant via criminal complaint

with   two   counts   of   aggravated   assault,   three    counts   of   recklessly

endangering another person (“REAP”), and one count each of failing to yield

and reckless driving. The affidavit of probable cause in support of the

complaint, however, referenced Appellant failing to stop at a stop sign. At

Appellant’s preliminary hearing, the Commonwealth orally added a count for
J-A29018-15


failing to stop as well as the charges of resisting arrest and escape.        The

escape charge was dismissed at the preliminary hearing, but the remaining

charges were bound over for trial.               Prior to trial, the Commonwealth

succeeded in having the escape charge reinstated.1 Appellant proceeded to

a jury trial on the non-summary counts. The criminal information described

the § 3323 charges as failing to yield at two separate counts.           The trial

transpired from September 2, 2014 through September 15, 2014.

       The evidence at trial was as follows. Pittsburgh Police Officers Michael

Kosko and Andrew Miller observed Appellant traveling at a high rate of speed
____________________________________________


1
   The Commonwealth did not follow Pa.R.Crim.P. 544, as it pertains to
reinstituting charges after they have been dismissed. We add that in
Commonwealth v. Weigle, 997 A.2d 306 (Pa. 2010), our Supreme Court
held that it was improper to set forth, in a criminal information under
Pa.R.Crim.P. 560(B)(5), a charge that had been dismissed at a preliminary
hearing.    Rule 560(B)(5) permits the Commonwealth to include in its
criminal information a crime that was not charged that is cognate to an
offense charged in the criminal complaint. The Weigle Court reasoned,

       Rule 560(B)(5) obviously was not adopted or intended to serve
       as a prosecutorial avoidance of an adverse preliminary hearing
       decision involving charges that were actually forwarded in a
       criminal complaint, only to be dismissed by a judicial officer for
       want of a prima facie case. To hold otherwise would defeat the
       purpose of the preliminary hearing procedure and make the
       Commonwealth, in essence, the sole architect and arbiter of a
       predetermined "appeal" that would substitute for the appeal it
       could have pursued, but did not.

Id. at 315. As Appellant was not found guilty of the escape charge and the
Commonwealth did not seek to prosecute that crime after the jury could not
reach a verdict, we need not address whether the Commonwealth’s actions
were improper.




                                           -2-
J-A29018-15


in a gray Infiniti. The officers were traveling the wrong way down a one-way

street in a marked cruiser when Appellant passed them.2                Officer Kosko

turned his vehicle around and accelerated to 52 mph in a 25-mph zone to

catch up to Appellant. He did not activate his siren or lights at that time.

While pursuing the vehicle, Officer Miller was able to run the license plate

and ascertain that the car was not reported stolen. After gaining ground on

the vehicle, Officer Kosko activated his lights and siren to effectuate a traffic

stop.    Prior to pulling Appellant over, Officer Kosko and his partner also

believed that Appellant proceeded through two stop signs without coming to

a stop.3 Officer Miller specifically related that Appellant “did not stop for a

stop sign at Stanton and Meadow and, once again, at Stanton and I believe

Sheridan.”    N.T., 9/3/14, at 449. Upon Officer Kosko turning on his siren

and lights, Appellant activated his turn signal and pulled over immediately.

Officer Miller radioed in the stop. Officer Kosko then exited his vehicle and

approached the driver’s side door.             Officer Miller walked to the passenger

side door.

        Officer Kosko asked for Appellant’s license, registration, and proof of

insurance.     Appellant provided his license, a bill of sale, and proof of
____________________________________________


2
 There is no indication in the record as to why the officers were driving the
wrong way down a one-way street.
3
  Officer Kosko acknowledged at trial that the affidavit of probable cause for
arrest incorrectly indicated that Appellant proceeded through a stop sign at
Meadow Street and St. Marie Street.



                                           -3-
J-A29018-15


insurance.   According to Officer Kosko, he explained that the reason for

pulling over Appellant was his speeding, and he could not recall whether he

informed Appellant about not coming to a stop at two stop signs.        After

receiving Appellant’s license, Officer Kosko returned to his cruiser to run

Appellant’s information through a police computer inside the car.     Officer

Miller then went to the driver’s side door and engaged in small talk with

Appellant. Officer Kosko, after learning that there were no active warrants

for Appellant, ran an additional check for “L. Ford.” That check resulted in

the computer displaying that a Lamont Ford, who is unrelated to Appellant,

had an active warrant for his arrest and the officer was able to retrieve a

photograph of Lamont Ford.

     Officer Kosko believed that the photograph of Lamont Ford resembled

Appellant and re-approached Appellant’s car, looked at Appellant, and

returned to the cruiser. Officer Kosko then returned and asked Officer Miller

to look at the photographic display of Lamont Ford in the police cruiser.

Officer Miller returned to the police car while Officer Kosko began to ask

Appellant if he had any brothers or siblings, and he testified that he told

Appellant that he resembled a person with an outstanding warrant.

     After seeing the picture of Lamont Ford, Officer Miller radioed his

fellow officer, David Derbish. Officer Derbish previously had interacted with

Lamont Ford.     Officer Derbish was in the area and responded within

approximately two minutes.    Both Officer Derbish and Officer Miller had a


                                    -4-
J-A29018-15


conversation in Officer Miller’s cruiser regarding whether Appellant was

Lamont Ford.      Officer Derbish indicated that he believed Appellant was

Lamont Ford.

      Officer Derbish also maintained that when he approached Appellant’s

car on the passenger side, he believed that he saw a bulge in Appellant’s

pants that could have been a gun.          He motioned to Officer Miller and

informed him of his suspicion. Officer Miller agreed that there was a bulge

and walked back to the driver’s side of the car and asked Appellant to exit

the vehicle. Appellant repeatedly refused and attempted to place a call on

his cell phone. Officer Miller instructed him that he could not use the phone

and put his hand on Appellant’s shoulder. Appellant continued to attempt to

place a call and Officer Miller tried to take Appellant’s phone.      In total,

Officer Miller asserted that he asked Appellant to step from the car six times.

      When Appellant reached to the right side of his body, where Officer

Miller and Officer Derbish observed the bulge, Officer Miller tried to

physically remove Appellant from the car. Officer Miller and Officer Derbish

both saw Appellant reach for the gear-shift in the center console.      Officer

Derbish then entered the passenger side of the car and attempted to

restrain Appellant. Officer Derbish placed his knees in the front passenger

seat and struggled with Appellant and shouted, “Stop, stop, stop.”        N.T.,

9/4/14, at 646.    Appellant engaged the gear shift and began to drive the

vehicle and the door closed behind Officer Derbish.       According to Officer


                                     -5-
J-A29018-15


Derbish, Appellant pushed him in the chest as Appellant accelerated the car.

Officer Derbish maintained that he feared for his life and drew his pistol from

his holster and fired his weapon five times, striking Appellant multiple times.

      As a result of being shot, Appellant crashed the vehicle. Officer Kosko

ran to the car, removed Appellant, and placed him in handcuffs on the

ground.      Officer Miller also approached and radioed for medics.     Officer

Derbish suffered minor injuries.      Appellant, however, suffered significant

spinal injuries that resulted in paraplegia.

      Both the trial court and jury viewed a video of the traffic stop that

began when Officer Kosko turned on his siren and lights while in pursuit of

Appellant.    The jury found Appellant not guilty of the aggravated assault

charges, but was unable to reach a verdict on the remaining non-summary

counts. The trial court adjudicated Appellant guilty of one count of failing to

stop at a stop sign and careless driving, the latter conviction constituting a

lesser-included offense of the reckless driving count charged.

      The court entered its judgment of sentence on September 15, 2014,

and imposed no penalty for the summary violations.            Appellant timely

appealed and the court directed that he file and serve a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. The trial judge in this

matter retired, and the case was reassigned to the Honorable Lester

Nauhaus, who authored a Rule 1925(a) decision, opining that Appellant’s




                                      -6-
J-A29018-15


convictions were infirm.           The Commonwealth did not seek a retrial of the

remaining counts and nolle prossed those charges.

       The matter is now ready for this Court’s review. Appellant raises two

issues for our consideration.

       I.      Was the verdict rendered against the weight of the
               evidence?

       II.     Was the verdict rendered supported by the sufficiency of
               the evidence?

Appellant’s brief at 5.

       Although Appellant lists his sufficiency claim second in his statement of

issues, he argues that position first. Moreover, since a successful sufficiency

charge warrants discharge rather than a retrial, we address Appellant’s

second issue first.      Commonwealth v. Stokes, 38 A.3d 846 (Pa.Super.

2011).       In reviewing a sufficiency claim, we consider the entirety of the

evidence        introduced,         including     improperly    admitted     evidence.

Commonwealth v. Watley, 81 A.3d 108, 113 (Pa.Super. 2013) (en banc).

We view that evidence in a light most favorable to the Commonwealth,

drawing all reasonable inferences in favor of the Commonwealth. Id. The

evidence “need not preclude every possibility of innocence and the fact-

finder is free to believe all, part, or none of the evidence presented.” Id.

Only where “the evidence is so weak and inconclusive that, as a matter of

law,   no      probability    of     fact   can    be   drawn   from   the   combined

circumstances[,]” is a defendant entitled to relief. Id. We do not “re-weigh


                                             -7-
J-A29018-15


the evidence and substitute our judgment for that of the fact-finder.”         Id.

As the question of the sufficiency of the evidence is one of law, we consider

the evidence de novo. Commonwealth v. Sanchez, 36 A.3d 24, 37 (Pa.

2011).

      Appellant’s initial argument, though ostensibly a sufficiency of the

evidence claim, is primarily focused on the fact that the trial court found him

guilty of failing to stop at a stop sign when the criminal information sets

forth the charge as failing to stop at a yield sign. Appellant argues that 75

Pa.C.S. § 3323(c), which relates to a yield sign violation, is inapplicable

because no yield sign existed on Appellant’s course of travel. He highlights

that the video footage of the traffic incident does not show a yield sign and

that no officer testified that Appellant failed to properly yield at such a sign.

      In addition, Appellant maintains that there were discrepancies between

the testimony of Officer Kosko and Officer Miller regarding where the first

stop sign violation transpired.      He posits that the only uncontroverted

evidence relative to a stop sign violation shows that Appellant applied his

brakes as he approached the first stop sign, before using his left turn signal

and turning.   Appellant continues that video footage depicts brake lights,

thus demonstrating that he used his brakes upon coming to the second stop

sign in question.

      With respect to his careless driving charge, Appellant submits that

there is no evidence that he operated his vehicle in careless disregard for the


                                      -8-
J-A29018-15


safety of other persons or property. According to Appellant, “at no point is

the Appellant’s vehicle seen driving too fast for conditions of the roadway, or

committing any other motor vehicle code violation.” Appellant’s brief at 15.

Appellant highlights that Judge Nauhaus, who did not preside over the trial,

wrote in his Rule 1925(a) opinion that the officers did not use radar to

determine if Appellant was speeding and that the video footage indicated

that he did not go through a stop sign. In Appellant’s view, the findings of

guilt are the result of conjecture and speculation.

      The Commonwealth counters that Appellant waived any challenge

relative to the citation to the yield signs subsection in the criminal

information.   It first notes that trial counsel placed on the record that

Appellant was charged with running a stop sign. The Commonwealth adds

that, at the close of its case, Appellant did not raise the issue by making a

motion for judgment of acquittal. Appellant also did not challenge the stop

sign conviction based on the criminal information discrepancy after the court

announced its verdict or raise the issue in his post-sentence motions or at

the hearing on that motion.

      The Commonwealth highlights that the affidavit of probable cause in

support of the criminal complaint and the preliminary hearing transcript both

reference Appellant committing summary stop sign violations.          Further,

Appellant’s counsel in his own opening statement maintained that Appellant

was charged with neglecting to come to a complete stop at a stop sign.


                                     -9-
J-A29018-15


Thus, it maintains that Appellant was clearly on notice of the charge and, in

fact, he defended against that summary offense.

      With regard to the evidence that Appellant failed to stop at a stop sign,

the Commonwealth first notes that Officer Kosko, while acknowledging a

mistake in describing the location of the first violation in the affidavit of

probable cause, testified that Appellant failed to stop at two separate stop

signs. Furthermore, Officer Miller confirmed that Appellant did not come to a

complete stop at two stop signs.      The Commonwealth points out that the

trial judge heard this testimony and watched a video depicting the traffic

incident.    It correctly sets forth that the trial court was free to determine

that Officers Kosko and Miller credibly testified that Appellant failed to stop

at the second stop sign in question. Insofar as Appellant and Judge Nauhaus

rely on the fact that Appellant applied his brakes, the Commonwealth

contends that a driver may apply his brakes and still drive through a stop

sign without stopping. The Commonwealth asserts that although Appellant

applied his brakes, he did not come to a complete stop.

      Lastly, the Commonwealth argues that sufficient evidence existed to

find that Appellant engaged in careless driving.     It notes that both Officer

Kosko and Officer Miller testified that Appellant was driving at a high rate of

speed.      Thus, the trial court was free to find this testimony credible.

Additionally, the Commonwealth submits that police are not required to use

a radar device to gauge speed in order to establish careless driving and that


                                     - 10 -
J-A29018-15


the driving at an unsafe speed occurred before the video camera lights were

activated.

      We first address the discrepancy between the criminal information and

the charge that the trial court found Appellant guilty of violating. Appellant

is correct that the criminal information references yield sign violations.

However, he is entitled to no relief. Initially, we agree that this aspect of

Appellant’s position is waived.      Although sufficiency of the evidence

arguments need only be preserved in a Rule 1925(b) concise statement,

Appellant’s actual argument relates to a defect in the criminal information.

Not only did Appellant not raise this issue at any stage of the trial court

proceedings before filing his 1925(b) statement, counsel expressly placed on

the record that Appellant was defending against a failure to stop.      At one

point counsel set forth, “He’s charged with stop signs. We have to get into

this. The Court is going to have to make a decision on the stop signs. This

is the same pursuit where he’s stopped.”        N.T., 9/4/14, at 572.      Later,

separate defense counsel remarked to the court,

      Appellant’s counsel (Mr. Malone):      Judge, he’ll plead to going
      through the stop sign.

      Appellant’s counsel (Mr. Rabner): We’re offering a plea.

      The Court: Would it help if he plead [sic] to going through two
      stop signs?




                                    - 11 -
J-A29018-15


Id. at 768.4

       Defense counsel also questioned Appellant regarding the alleged stop

sign violation, stating, “When you’re coming up Shetland, there would a stop

sign governing your turn there; correct?” N.T., 9/8/14, at 1152. Appellant

responded, “Yes.” Id. Counsel then inquired, “And did you honor that stop

sign?”   Id.   Appellant answered in the affirmative.   Counsel continued his

defense relative to the second stop sign violation by questioning Appellant

further. The following exchange occurred:

       Defense Counsel:      Was there a stop sign governing that
       intersection at Stanton and Meadow?

       Appellant: Yes.

       Defense Counsel: Did you stop at that one?

       Appellant: Yes.

Id. at 1153-54.

       In defense counsel’s closing summation, in asserting that the traffic

stop was pretextual, he argued that Appellant did not violate the stop sign

law, opining, “From Leon Ford’s perspective, ladies and gentleman, from

Leon Ford’s perspective he stopped. I submit to you, tell me why. You tell



____________________________________________


4
  We do not set forth the offer as grounds for finding Appellant guilty as that
is clearly improper. Rather, it indicates that counsel was aware that the
charge related to proceeding through a stop sign and that Appellant was on
notice of the charge.



                                          - 12 -
J-A29018-15


me why. ‘He went by us at a stop sign.’ But he stopped for the stop sign.”

N.T., 9/9/14, at 1357.

       Here, Appellant was not only on notice of the stop sign violation, but

defended against that charge.              Since there was no objection to the

discrepancy between the charges of failure to yield, leveled in the criminal

information, and the related charge of failing to stop at a stop sign, for

which he was prosecuted and found guilty, this aspect of his argument is

waived.

       Even if not waived, the defect with the criminal information, standing

alone, does not warrant relief.                Concededly, the criminal information

contained headings for failure to yield and described that offense, citing only

to 75 Pa.C.S. § 3323. The criminal information did not cite § 3323(b), the

specific provision relative to stop signs.5 However, our criminal procedural

rules provide, “The information shall contain the official or customary citation

of the statute and section thereof, or other provision of law that the

defendant is alleged therein to have violated; but the omission of or error in

such citation shall not affect the validity or sufficiency of the information.”

Pa.R.Crim.P. 560(C). See also Commonwealth v. Grant, 183 A. 663, 666



____________________________________________


5
  The stop sign and yield sign summary offenses are both contained in 75
Pa.C.S. § 3323, but are defined in different subsections. The yield sign
violation is contained in subsection (c).



                                          - 13 -
J-A29018-15


(Pa.Super. 1936) (“an indictment is not defective because it does not refer

to the act of assembly on which it was based.”).

      We find our case law discussing the amendment of a criminal

information particularly instructive herein. In Commonwealth v. Sinclair,

897 A.2d 1218 (Pa.Super. 2006), this Court provided that, in evaluating a

court’s decision to allow a criminal information to be amended, we examine

whether the defendant was fully apprised of the factual scenario which

supports the charges against him. The Sinclair Court added that when the

crime in the original information involves the same basic elements and arises

from the same factual situation, the defendant is deemed to be placed on

notice of the different alleged criminal conduct.

      Here, it is beyond cavil that Appellant knew of the facts surrounding

the failure to stop offense. The only material difference in the elements of

the offenses is the distinction between a stop sign and a yield sign.    Had

Appellant raised the issue, the Commonwealth could have amended the

information because it would not have alleged a different set of events or

resulted in Appellant having to advance a materially different defense. Id.

at 1221. In this respect, “our Supreme Court has stated that following an

amendment, relief is warranted only when the variance between the original

and the new charges prejudices an appellant by, for example, rendering

defenses which might have been raised against the original charges




                                     - 14 -
J-A29018-15


ineffective with respect to the substituted charges.”         Id. at 1223 (citing

Commonwealth v. Brown, 727 A.2d 541, 543 (Pa. 1999)).

          In the present case, the charge of failing to stop at a stop sign did not

add any new facts that Appellant did not know and the entire factual

scenario was developed at his preliminary hearing. As discussed, Appellant

defended against a failure to stop offense and therefore neither his defense

strategy nor his trial preparation was implicated.       See Sinclair, supra at

1223.       Accordingly, Appellant suffered no prejudice and is not entitled to

relief.

          In addition, we agree that sufficient evidence existed to establish that

Appellant failed to stop at a stop sign. As stated, supra, this Court is bound

by the credibility determinations of the fact-finder. Both Officer Kosko and

Officer Miller testified that Appellant ran a stop sign. The trial court viewed

the video and heard their testimony. It observed that Appellant applied his

brakes before the latter stop sign, but nonetheless determined that he did

not come to a complete stop.

          This Court also reviewed the video footage, which was included in the

certified record, of Appellant’s driving behavior before he was pulled over by

police. That footage supports the factual findings of the trial court that, at

the first stop sign, Appellant applied his brakes briefly before reaching the

stop sign, and then turned left, utilizing his signal. Appellant did not bring




                                        - 15 -
J-A29018-15


his car to a complete halt at that sign. At the second stop sign, Appellant

slowed and applied his brakes, but again failed to stop.

      This is not a case where the evidence is so weak and inconclusive that

no probability of fact can be drawn from it. Viewing the evidence in a light

most favorable to the Commonwealth and based on the trial court’s

credibility determinations, sufficient evidence was introduced to find that

Appellant failed to stop at a stop sign.

      As it pertains to Appellant’s careless driving conviction, we find that

Appellant’s sufficiency claim also fails.     To establish a careless driving

violation, the Commonwealth must demonstrate that the individual drove “a

vehicle in careless disregard for the safety of persons or property[.]”     75

Pa.C.S. § 3714. “The mens rea requirement applicable to § 3714, careless

disregard, implies less than willful or wanton conduct but more than ordinary

negligence or the mere absence of care under the circumstances.’’

Commonwealth v. Gezovich, 7 A.3d 300, 301 (Pa.Super. 2010) (internal

quotations omitted). Officers Kosko and Miller testified that Appellant drove

on a residential roadway at a high rate of speed. In order to catch up with

Appellant, Officer Kosko had to drive 52 mph. This testimony, believed by

the fact-finder, is sufficient to prove careless driving. Compare id. at 303

(finding insufficient evidence to convict the defendant of careless driving and

opining, “There is no indication that Appellant was speeding[.]”). Moreover,

Appellant pulled his vehicle away from a traffic stop with a police officer who


                                     - 16 -
J-A29018-15


was attempting to prevent Appellant from driving away, kneeling on

Appellant’s front passenger seat with the door slightly ajar. This action also

constituted careless driving.

       Appellant also argues that his convictions were against the weight of

the evidence. A weight claim must ordinarily be preserved in a timely post-

sentence motion.         Commonwealth v. Lofton, 57 A.3d 1270, 1273

(Pa.Super. 2012).6       Counsel may also raise the issue orally on the record or

in writing prior to sentencing.        Id.; Pa.R.Crim.P. 607.   Appellant failed to

preserve his weight issue as he did not file a post-sentence motion raising

the allegation nor did he make an oral or written motion before sentencing.

Therefore, the claim is waived. Lofton, supra at 1273.7

       Following submission of this matter to the panel, Appellant filed an

application for remand for a hearing based upon the existence of after-

discovered evidence uncovered during federal litigation that he instituted as

a result of this incident.          Two categories of proof are presented as

warranting remand: 1) documents supporting the fact that the three officers

involved in this interdiction engaged in pattern of behavior designed to

____________________________________________


6
    We are aware that in cases that involve only summary charges a
defendant is not required to file a post-sentence motion to preserve such a
challenge. See Pa.R.Crim.P. 720(D). That rule does not apply herein.
7
  We note that Appellant’s failure in this regard was especially important
considering that the trial court who presided in this matter retired and was
never afforded an opportunity to address the weight claim.



                                          - 17 -
J-A29018-15


effectuate a motor vehicle stop based upon the slightest Motor Vehicle Code

infraction by a minority individual; and 2) reports indicating the possible

falsity of the reason offered at trial as to why Officer Kosko was not wearing

his body microphone during the incident. Appellant posits that the former

evidence would have demonstrated that his traffic stop was pretextual,

resulting in suppression, and that the latter proof would have established

that Officer Kosko perjured himself at trial.

      A defendant can obtain a new trial based on after-discovered evidence

if he demonstrates that the proof in question “(1) could not have been

obtained prior to trial by exercising reasonable diligence; (2) is not merely

corroborative or cumulative; (3) will not be used solely to impeach a

witness's credibility; and (4) would likely result in a different verdict. The

proposed      new     evidence    must       be   producible    and   admissible.

Commonwealth v. Griffin, 2016 PA Super 81, 2016 WL 13916682016

(April 8, 2016) (citations and quotation marks omitted).

      The evidence about pretextual stops would not have changed the

result herein.      As noted, the objective proof supported the finding that

Appellant failed to stop at two stop signs and exhibited careless driving. The

officers’   subjective   motivations   for   stopping   Appellant’s vehicle   were

irrelevant as long as the stop in question did not violate Appellant’s Fourth

Amendment rights.        Whren v. United States, 517 U.S. 806, 813 (1996)

(citation omitted) (“subjective intent alone does not make otherwise lawful


                                       - 18 -
J-A29018-15


conduct illegal or unconstitutional”); accord Commonwealth v. Chase,

960 A.2d 108, 120 (2008) (once objective validity for stop is established,

“constitutional inquiry into the officer's motive for stopping the vehicle is

unnecessary”). The vehicular stop herein was premised upon the existence

of probable cause to believe that Appellant committed Motor Vehicle Code

infractions, as was established in the dashboard video of Appellant’s driving

behavior.   Thus, Appellant’s stop did not violate the Fourth Amendment,

which renders Appellant’s pretext proof irrelevant.

      The body microphone issue concerns the fact that Officer Kosko stated

at trial that he was not wearing it because he had just entered a citizen’s

home, where the wearing of such devices are forbidden due to the Wiretap

Law. Appellant’s proposed evidence is that, in a police report, Officer Kosko

did not cite this excuse as a reason for failing to wear the microphone and

that there are no records establishing that Officer Kosko entered a citizen’s

home prior to this incident.

      Initially, we note that Appellant is merely claiming that the explanation

at trial was not corroborated by other proof, which does not establish that it

was, in fact, false.    Moreover, whether Officer Kosko was wearing a

microphone is irrelevant in this appeal. The only matter before this Court

concerns whether Appellant committed the traffic infractions, which were

captured on the dashboard camera.       A body microphone would not have

established perjury in that respect. Since the proof in question is unrelated


                                    - 19 -
J-A29018-15


to Appellant’s guilt or innocence to the traffic offenses challenged on appeal,

a hearing on after-discovered evidence on this basis is not warranted. See

Griffin, supra.

      Appellant’s application for remand denied.       Judgment of sentence

affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2016




                                    - 20 -